OPINION OF THE COURT
Per Curiam.
Respondent John E Harris was admitted to the practice of law in the State of New York by the First Judicial Department *137on March 15, 1988. At all times relevant to this proceeding, respondent maintained his principal place of business within this Judicial Department.
On December 19, 2012, respondent pleaded guilty to one count of grand larceny in the third degree. During his plea allocution respondent admitted that between December 21, 2009 and November 17, 2010, he stole $33,467.57 from Strategy 28, LLC. On February 7, 2013, respondent was sentenced to five years’ probation, 100 hours of community service, and restitution of $33,468 plus $50 in fines.
The Departmental Disciplinary Committee now seeks an order, pursuant to Judiciary Law § 90 (4) (b), striking respondent’s name from the roll of attorneys on the ground that he was automatically disbarred as of the date of his conviction of a felony as defined by Judiciary Law § 90 (4) (e). Respondent has not appeared or submitted a response to this petition.
For the purposes of automatic disbarment, conviction occurs at the time respondent entered his guilty plea (Matter of Sheinbaum, 47 AD3d 49 [1st Dept 2007]). Respondent’s conviction of the class D felony of grand larceny in the third degree constitutes grounds for his automatic disbarment (Matter of Schwab, 94 AD3d 49 [1st Dept 2012]; Matter of Armenakis, 86 AD3d 205 [1st Dept 2011]; Matter of Bernstein, 78 AD3d 94 [1st Dept 2010]).
Accordingly, pursuant to Judiciary Law § 90 (4) (a) and (b), the petition should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to December 19, 2012.
Gonzalez, EJ., Tom, Mazzarelli, Andrias and Saxe, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to December 19, 2012.